TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00161-CV


David P. Hissey, Appellant

v.

JP Morgan Chase Bank N.A., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-09-000007, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant David P. Hissey has filed a notice of chapter 7 bankruptcy with this Court
(United States Bankruptcy Court, W.D. Tex., Austin Division, Case Number 10-11408CG). 
Accordingly, his appeal is automatically stayed.  See 11 U.S.C. § 362(a) (West 2004).  Any party
may file a motion to reinstate upon the occurrence of an event that allows the case to proceed or if
any party believes the automatic stay does not apply to this appeal.  See Tex. R. App. P. 8.3(a). 
Failure to notify this Court of a lift of the automatic stay or termination of the bankruptcy case may
result in the dismissal of the cause for want of prosecution.  See Tex. R. App. P. 42.3(b).



						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Bankruptcy
Filed:   June 18, 2010